Title: To James Madison from Thomas Lewis & Son (Abstract), 8 May 1805
From: Thomas Lewis & Son
To: Madison, James


8 May 1805, Washington. “Two months after the Treaty with France made in October eighteen hundred, was Arrested from the Subscribers by the French without any motive whatever, the Ship Hope & Cargo.
“After two years diligent persevering to recover this Property, under the fourth Article of Said Treaty, and at great Expence did obtain a Decree from the Council of Prizes at Paris against the Captors in Guadaloupe, for Restitution of the Value of our Property with Intrest, (which appears by the Goverm<ent> records of that Island to be One hundred twenty six thousand five hundred & eighty two Livers, five Sous; that sum with Intrest to this time, is Seventeen thousand eight hundred and Sixty two Dollars 16/100.)
“We sent an Agent to Guadaloupe to put in Execution upon the Captors the aforsaid Decree.
“But to our great Supprize, and the Astonishment of all that is acquainted with those Circumstances, the Goverment of that Island, after detaining our Agent three months with promises of payment—did in Contempt of Said Decree, and of all Justice and in Violation of the aforesaid Treaty, on the fifth of December last, make an Arrett, preventing the Captors from paying the aforesaid Amount, and order’d every Judicial Prosecution on Account of Said Restitution, to remain Suspended untill the publication of Peace between France and England be Officaly declared, they also forbid all Sheriffs and Other Officers of their Goverment, from receiveing, or Acting upon the Aforsaid Decree, (of the Council of Prizes), or any Other that might take place under penalty of Nullity, and of all costs, damages, and Intrest, in this Situation, After the Sacrifice of much time and large Sums of money, we find ourselves left to no other Alternative in the recoverey of our Property aforesaid, but to look up too, and pray for the assistance of our Goverment.
“As that Loss, (with the loss of two other Vessells and Cargos taken from us by the French prior to the aforesa<i>d Treaty,) has much injured our Commercial Concerns, and makes us more desireous of Assistance in this Case.
“We feel Satisfied you will render us all in Your Power.”
